14‐3332‐cv  
White v. Andy Frain Servs., Inc. 

                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 3rd day of November, two thousand fifteen. 

PRESENT:            DENNY CHIN, 
                    CHRISTOPHER F. DRONEY, 
                                    Circuit Judges, 
                    EDWARD R. KORMAN, 
                                    Senior District Judge.* 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

HARTLEY C. WHITE, 
                                                   Plaintiﬀ‐Appellant, 

                                        v.                                                        14‐3332‐cv 

ANDY FRAIN SERVICES, INC., 
                            Defendant‐Appellee. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 




                                                            
               *             The Honorable Edward R. Korman, of the United States District Court for the 
Eastern District of New York, sitting by designation. 
FOR PLAINTIFF‐APPELLANT:                    Hartley C. White, pro se, Corona, New York. 

FOR DEFENDANT‐APPELLEE:                     John T. Bauer, Justin R. Marino, Littler 
                                            Mendelson P.C., Melville, New York.  

              Appeal from the United States District Court for the Eastern District of 

New York (Gleeson, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Plaintiﬀ‐appellant Hartley C. White, proceeding pro se, appeals from an 

August 8, 2014 judgment of the United States District Court for the Eastern District of 

New York, entered after the district court, by memorandum and order filed August 8, 

2014, granted summary judgment in favor of defendant‐appellee Andy Frain Services, 

Inc. (ʺAndy Frainʺ), dismissing his employment discrimination claims brought under, 

inter alia, Title VII of the Civil Rights Act of 1964 (ʺTitle VIIʺ), the New York State 

Human Rights Law (ʺNYSHRLʺ), and the New York City Human Rights Law 

(ʺNYCHRLʺ).  We assume the partiesʹ familiarity with the underlying facts, the 

procedural history of the case, and the issues on appeal.   

              White is a black Jewish man from Jamaica who was employed by Andy 

Frain from 2008 to 2012.  Liberally construed, his complaint asserts that Andy Frain 

discriminated against him by failing to give him a raise, providing unequal terms and 

conditions of employment, retaliating against him for assisting a co‐workerʹs 




                                             ‐ 2 ‐ 
discrimination case, and maintaining a hostile work environment.  White alleges that 

during his employment, his supervisor made several discriminatory remarks. 

               We review de novo orders granting summary judgment.  Miller v. Wolpoﬀ & 

Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).  A movant is entitled to summary 

judgment if ʺthere is no genuine dispute as to any material fact and the movant is 

entitled to judgment as a matter of law.ʺ  Fed. R. Civ. P. 56(a).  Summary judgment is 

appropriate ʺ[w]here the record taken as a whole could not lead a rational trier of fact to 

find for the non‐moving party.ʺ  Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 

574, 587 (1986).  ʺBecause [White] was pro se below, we must interpret his papers 

liberally ʹto raise the strongest arguments that they suggest.ʹʺ  Willey v. Kirkpatrick, 801 

F.3d 51, 62 (2d Cir. 2015) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1993)). 

               We aﬃrm substantially for the reasons set forth by the district court in its 

memorandum and order.  Whiteʹs claims fail because no rational factfinder could 

conclude that Andy Frain discriminated against him because of his protected 

characteristics.   

               To establish a prima facie case of employment discrimination, a plaintiﬀ 

ʺmust demonstrate that: 1) he was within the protected . . . group; 2) he was qualified 

for the position; 3) he was subject to an adverse employment action; and 4) the adverse 

action occurred under circumstances giving rise to an inference of discrimination.ʺ  

Terry v. Ashcroft, 336 F.3d 128, 137‐38 (2d Cir. 2003) (quoting Roge v. NYP Holdings, Inc., 



                                             ‐ 3 ‐ 
257 F.3d 164, 168 (2d Cir. 2001)); accord Lightfoot v. Union Carbide Corp., 110 F.3d 898, 913 

(2d Cir. 1997) (same for NYSHRL claims).  And though we must construe NYCHRL 

claims more liberally than federal and state law claims, NYCHRL similarly only 

prohibits discrimination in the ʺterms, conditions or privileges of employmentʺ when 

such discrimination is ʺbecause ofʺ a protected characteristic.  N.Y.C. Admin. Code § 8‐

107(1)(a); accord 42 U.S.C. § 2000e‐2(a)(1); see also Mihalik v. Credit Agricole Cheuvreux N. 

Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013) (mandating independent consideration of 

ʺbroader New York City standardsʺ).   

               Most of the actions that White complains of do not qualify as adverse 

employment actions.  White complains that he was paid late, denied certain vacation 

requests, and forced to work overtime when his replacement did not show up.  These 

troubles are no ʺmore disruptive than a mere inconvenience or an alteration of job 

responsibilities.ʺ  Terry, 336 F.3d at 138 (quoting Galabya v. N.Y.C. Bd. of Educ., 202 F.3d 

636, 640 (2d Cir. 2000)).   

               White also claims that he was denied a discretionary raise.  We recently 

rejected the view that an employerʹs discretionary conduct can never constitute an 

actionable adverse employment action.  Davis v. N.Y.C. Depʹt of Educ., No. 14‐1034‐cv, 

2015 WL 6118183, at *3‐4 (2d Cir. Oct. 19, 2015) (per curiam).  Here, however, White 

admits that he sought a pay increase for all tennis center employees, that none received 

an increase, and that he was unaware of and did not specifically apply for any other 



                                             ‐ 4 ‐ 
open positions.  There is thus no evidence of an adverse employment action ‐‐ 

discretionary or otherwise ‐‐ taken against White. 

                Even assuming that adverse employment actions occurred, no rational 

factfinder could find that Andy Frain took those actions because of Whiteʹs protected 

characteristics.  White alleges that his supervisor made several oﬀ‐color comments over 

the course of a year and a half about him being black and Jewish.  But a rational 

factfinder could not reasonably find a causal connection between these remarks and any 

employment action of which he complains.  Without some causal connection, these oﬀ‐

color comments were no more than stray remarks.  And ʺstray remarks,ʺ without ʺother 

indicia of discrimination,ʺ are not enough.  Danzer v. Norden Sys., Inc., 151 F.3d 50, 56 

(2d Cir. 1998).  This record lacks those indicia.1  

                Liberally construed, White also raises a Title VII claim that, by denying his 

vacation request, Andy Frain failed to reasonably accommodate his religious beliefs.  
                                                            
               1             A prima facie retaliation claim involves showing that ʺ(1) [the employee] was 
engaged in protected activity; (2) the employer was aware of that activity; (3) the employee 
suffered a materially adverse action; and (4) there was a causal connection between the 
protected activity and that adverse action.ʺ  Lore v. City of Syracuse, 670 F.3d 127, 157 (2d Cir. 
2012); see also Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 843 (2d Cir. 2013) (same for 
NYSHRL claims).  The adverse action must be one that ʺwell might have dissuaded a 
reasonable worker from making or supporting a charge of discrimination.ʺ  Burlington N. & 
Santa Fe Ry. v. White, 548 U.S. 53, 68 (2006) (internal quotation marks omitted).  Although 
NYCHRL must again be broadly construed, a plaintiff suing under that statute is still required 
to ʺshow that [he] took an action opposing [his] employerʹs discrimination and that, as a result, 
the employer engaged in conduct that was reasonably likely to deter a person from engaging in 
such action.ʺ  Mihalik, 715 F.3d at 112 (citations omitted).  Here, the evidence establishes at most 
that Andy Frain raised concerns about Whiteʹs performance with its client and that no further 
action was taken in light of the clientʹs favorable view of White.  A retaliation claim cannot go 
forward on the basis of such evidence. 


                                                   ‐ 5 ‐ 
The employer has a duty to oﬀer a reasonable accommodation for ʺall aspects of 

religious observance and practiceʺ once notified by the employee.  42 U.S.C. § 2000e(j); 

see Cosme v. Henderson, 287 F.3d 152, 157‐58 (2d Cir. 2002).  A plaintiﬀ thus makes out a 

prima facie case by proving (1) he has a bona fide religious belief that conflicts with an 

employment requirement, (2) he informed the employer of the belief, and (3) he was 

disciplined for failure to comply with the requirement.  Philbrook v. Ansonia Bd. of Educ., 

757 F.2d 476, 481 (2d Cir. 1985); accord N.Y. Exec. Law § 296(10)(b) (ʺ[N]o person shall be 

required to remain at his or her place of employment during any day or days or portion 

thereof that, as a requirement of his or her religion, he or she observes as his or her 

sabbath or other holy day . . . .ʺ); N.Y.C. Admin. Code § 8‐107(3)(a) (substantially 

identical language).  By Whiteʹs own deposition testimony, he never advised Andy 

Frain that his Jewish faith conflicted with his ability to work.  He stated only that he 

wanted vacation to ʺcoincide closely with the Passoverʺ and that he ʺbasically would 

likeʺ that to happen.  White Dep. at 170:7‐20, ECF No. 33‐4.  He never suggested that he 

was unable to work on Passover.  Moreover, even assuming that Andy Frain knew of a 

religious conflict, nothing in the record suggests that Andy Frain punished White for 

failing to comply with the employment requirement.  See Philbrook, 757 F.2d at 481. 

              We have reviewed Whiteʹs remaining arguments and conclude they are 

without merit.  Accordingly, we AFFIRM the judgment of the district court.   

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 


                                            ‐ 6 ‐